Exhibit 10.37


Änderung zum
Vorstandsanstellungsvertrag


 
Amendment to Management Board Member’s Service Agreement
Zwischen


der Wincor Nixdorf AG, Heinz-Nixdorf-Ring 1, 33106 Paderborn, vertreten durch
den Aufsichtsrat, dieser vertreten durch seinen Vorsitzenden Herrn Dr. Alexander
Dibelius


- im Folgenden „Gesellschaft“ genannt -
und


Herrn Dr. Jürgen Wunram, wohnhaft Am Heiddamm 21, 28355 Bremen.
 
Between


Wincor Nixdorf AG, Heinz-Nixdorf-Ring 1, 33106 Paderborn, represented by the
supervisory board, in turn represented by its chairman, Dr. Alexander Dibelius


- hereinafter referred to as “Company” -
and


Dr. Jürgen Wunram, residing in Am Heiddamm 21, 28355 Bremen.
Präambel
 
Preamble
Herr Dr. Jürgen Wunram ist durch Beschluss des Aufsichtsrats der Wincor Nixdorf
AG vom 14.12.2006 für die Zeit vom 01.03.2007 bis zum 28.02.2019 zum
ordentlichen Mitglied des Vorstandes der Gesellschaft bestellt worden. Die
Gesellschaft und Herr Dr. Wunram haben einen Vorstandsanstellungsvertrag am
15.12.2006 abgeschlossen. Durch Beschluss des Aufsichtsrats vom 27.04.2010 wurde
der Vertrag ersetzt. Durch Beschluss des Aufsichtsrats vom 27.07.2011 ist Herr
Dr. Wunram erneut für die Zeit vom 01.03.2012 bis zum 28.02.2017 und durch
Beschluss des Aufsichtsrats vom 03.03.2016 erneut für die Zeit vom
01.03.2016 bis zum 28.02.2019 zum ordentlichen Mitglied des Vorstandes der
Gesellschaft bestellt worden.
Laut der Beschlüsse des Aufsichtsrats vom 03.03.2016, 27.07.2016 sowie vom
16.08.2016 werden die §§ 2, 4 sowie 9 des Vorstandsanstellungsvertrages
geändert:
 
By resolution of the Supervisory Board of Wincor Nixdorf AG dated December 14,
2006, Dr. Jürgen Wunram was appointed as regular member of the Management Board
(Vorstand) of the Company for a term commencing on March 1, 2007 and ending on
February 28, 2012. On December 15, 2006, the Company and Dr. Wunram entered into
a Management Board Member’s Service Agreement. By resolution of the Supervisory
Board dated April 27, 2010, this agreement was replaced. By resolution of the
Supervisory Board dated July 27, 2011, Dr. Wunram was appointed again as regular
member of the Management Board of the Company for a term commencing on March 1,
2012 and ending on February 28, 2017, and by resolution of the Supervisory Board
dated March 3, 2016, again for a term commencing on March 1, 2016 and ending on
February 28, 2019.
According to the resolutions of the Supervisory Board dated March 3, 2016, July
27, 2016 and August 16, 2016, sections 2, 4 and 9 of this Management Board
Member’s Service Agreement are amended:






--------------------------------------------------------------------------------






§ 1
Aufgabenbereich und Pflichten
 
§ 1
Responsibilities and Duties
a.    Herr Dr. Wunram ist gemeinsam mit den anderen Vorstandsmitgliedern zur
Führung der Geschäfte der Gesellschaft und der dazugehörigen
Tochtergesellschaften nach Maßgabe der gesetzlichen Bestimmungen, der Satzung,
der vom Aufsichtsrat erlassenen Geschäftsordnung für den Vorstand und seiner
Beschlüsse – soweit aktienrechtlich zulässig – in den jeweils geltenden
Fassungen nach bestem Wissen und Können berechtigt und verpflichtet.
 
a.    Dr. Wunram shall have the right and duty to conduct the business of the
Company and its subsidiaries jointly with the other members of the Management
Board according to his best knowledge and skill and in accordance with the
statutory provisions, the Articles of Association, the Rules of Procedure
(Geschäftsordnung) of the Management Board adopted by the Supervisory Board and
its resolutions – to the extent permitted under stock corporation law, each as
amended from time to time.
b.    Die Abgrenzung der Gesamtverantwortung für die Gesellschaft und der
speziellen Ressortverantwortung ergibt sich aus der Geschäftsordnung für den
Vorstand und dem jeweils gültigen Organisationsplan des Unternehmens.
 
b.    The distinction between the joint responsibility for the Company and the
individual responsibility for a specific area of responsibility is determined in
the Rules of Procedure of the Management Board and the organization plan of the
Company as applicable from time to time.
c.    Herr Dr. Wunram trägt über das von ihm verantwortete Ressort „Finanzen“
hinaus die Mitverantwortung für die Belange des ganzen Unternehmens.
 
c.    Besides his responsibility for finances, Dr. Wunram is also jointly
responsible for the concerns of the entire Company.
d.    Es besteht Einverständnis darüber, dass die Geschäftsordnung für den
Vorstand und der Organisationsplan nach den Unternehmenserfordernissen geändert
werden können, ohne dass davon die übrigen vertraglichen Regelungen berührt
werden. Der Stellung von Herrn Dr. Wunram ist dabei angemessen Rechnung zu
tragen.
 
d.    The parties agree that the Rules of Procedure of the Management Board and
the organization plan may be amended if this is required for business reasons.
Such amendments will not affect the other provisions of this Agreement and shall
be made with due regard to the position of Dr. Wunram.
e.    Die Vorstandsmitglieder informieren sich regelmäßig über die jeweiligen
Ressortangelegenheiten.
 
e.    The members of the Management Board shall keep themselves informed about
any matters concerning the respective areas of responsibility on a regular
basis.






--------------------------------------------------------------------------------




f.    Herr Dr. Wunram vertritt die Gesellschaft gemeinsam mit einem
Vorstandsmitglied oder einem Prokuristen der Gesellschaft.
 
f.    Dr. Wunram shall represent the Company jointly with another member of the
Management Board or a holder of a general commercial power of attorney
(Prokurist) of the Company.
g.    Herr Dr. Wunram wird nach Aufforderung durch die Gesellschaft bei
Unternehmen, an denen die Gesellschaft unmittelbar oder mittelbar beteiligt ist,
neben den bereits ausgeübten Ämtern weitere Ämter als Geschäftsführer, Mitglied
des Aufsichtsrates oder ähnliche Funktionen sowie Funktionen in Vereinigungen,
denen die Gesellschaft angehört, übernehmen.
 
g.    Dr. Wunram shall, at the request of the Company, assume, in addition to
the offices already held by him, further offices as managing director, member of
the supervisory board or similar functions in companies in which the Company
holds a direct or indirect interest, as well as functions in associations in
which the Company is a member.
h.    Bei seinem Ausscheiden aus dem Vorstandsamt hat Herr Dr. Wunram die
aufgrund seiner Stellung in der Gesellschaft übernommenen Geschäftsführerämter,
Aufsichtsratsmandate oder ähnliche Funktionen sowie Funktionen in Vereinigungen
zur Verfügung zu stellen. Auf Wunsch der Gesellschaft hat er sich dafür
einzusetzen, dass eine andere von der Gesellschaft genannte Person an seine
Stelle tritt. Herr Dr. Wunram ist jederzeit zur Niederlegung eines aufgrund
seiner Stellung in der Gesellschaft übernommenen Geschäftsführeramtes,
Aufsichtsratsmandates oder ähnlicher Funktionen sowie Ehrenämter verpflichtet,
wenn er durch die Gesellschaft hierzu aufgefordert wird. Jeweils vor der
Übernahme eines Amtes oder Mandates wird festgestellt, ob es sich bei dem Amt
oder Mandat um eine aufgrund der Stellung in der Gesellschaft übernommene
Tätigkeit handelt.
 
h.    When ceasing to hold office as Management Board member, Dr. Wunram shall
resign from any offices as managing director, supervisory board member or
similar functions as well as from any functions in associations that he has
assumed as a result of his position in the Company. At the request of the
Company, he shall procure that he is replaced by another person specified by the
Company. Dr. Wunram shall, at the request of the Company, resign at any time
from any offices as managing director, supervisory board member or similar
functions and from any honorary offices that he has assumed as a result of his
position in the Company. Prior to the assumption of any office, it shall be
determined whether such office is a function assumed as a result of the position
in the Company.






--------------------------------------------------------------------------------




§ 2
Tätigkeitsumfang und Nebenbeschäftigung
 
§ 2
Scope of Work and Secondary Employment
a.    Herr Dr. Wunram hat seine ganze Arbeitskraft ausschließlich der
Gesellschaft zu widmen und deren Interessen und Belange unter Beachtung größter
Sorgfalt jederzeit zu wahren und zu fördern. Herr Dr. Wunram ist jedoch
berechtigt, mit Zustimmung des Aufsichtsrates der Gesellschaft auch für die
Diebold, Incorporated tätig zu werden.
 
a.    Dr. Wunram shall dedicate his full work capacity exclusively to the
Company and shall at any time preserve and promote the Company’s interests and
concerns with greatest care. Dr. Wunram is, however, authorized, subject to the
consent of the Supervisory Board of the Company, to provide services also to
Diebold, Incorporated.
b.    Während der Dauer des Dienstverhältnisses ist jede entgeltliche
selbständige oder unselbständige Nebenbeschäftigung und die Übernahme von
Aufsichtsrats-, bzw. Beiratsämtern bei außenstehenden Unternehmen nur mit
vorheriger schriftlicher Zustimmung des Vorsitzenden des Aufsichtsrates
zulässig. Unentgeltliche Nebenbeschäftigungen und Ämter wird Herr Dr. Wunram vor
Übernahme dem Vorsitzenden des Aufsichtsrates anzeigen.
 
b.    For the term of this Service Agreement, each dependent or independent
secondary employment against remuneration as well as the offices as member of a
supervisory board or an advisory board in external companies may only be assumed
with prior written approval of the chairman of the Supervisory Board. Dr. Wunram
shall indicate to the chairman of the Supervisory Board any secondary employment
and office without remuneration prior to its assumption.
c.    Bei Veröffentlichungen und Vorträgen wird Herr Dr. Wunram stets die
Interessen der Gesellschaft wahren und die Geheimhaltungspflicht beachten.
 
c.    In publications and presentations Dr. Wunram shall always protect the
interests of the Company and comply with the duty of confidentiality.
§ 3
Geheimhaltung, Herausgabe und Erfindungen
 
§ 3
Confidentiality, Return of Material and Inventions
a.    Herr Dr. Wunram ist verpflichtet, alle ihm durch seine Tätigkeit zur
Kenntnis gelangten vertraulichen Angelegenheiten der Gesellschaft sowie der mit
ihr verbundenen Unternehmen und ihrer Geschäftspartner, insbesondere Betriebs-
oder Geschäftsgeheimnisse, geheim zu halten. Die Geheimhaltungspflicht besteht
nach dem Ausscheiden aus der Gesellschaft fort.
 
a.    Dr. Wunram shall keep secret any confidential matters of the Company and
of any of its affiliates and business partners, in particular trade and business
secrets, that have become known to him as a result of his work.






--------------------------------------------------------------------------------




b.    Herr Dr. Wunram ist verpflichtet, alle seine dienstliche Tätigkeit
betreffenden Schriftstücke einschließlich seiner eigenen Aufzeichnungen
geschäftlicher Art sowie entsprechende Daten als anvertrautes Eigentum der
Gesellschaft zu behandeln, sorgfältig unter Verschluss zu halten und bei
Beendigung des Dienstverhältnisses unaufgefordert und vollzählig der
Gesellschaft auszuhändigen. Ein Zurückbehaltungsrecht besteht insoweit nicht.
 
b.    Dr. Wunram shall treat all documents concerning his duties under this
Service Agreement, including his own records of a business nature and related
data, as property of the Company that has been entrusted to him, shall keep them
carefully under lock and key, and shall, without being requested to do so,
return all such documents, records and data to the Company upon termination of
this Service Agreement. There shall be no right of retention with regard to such
documents, records and data.
c.    Herr Dr. Wunram ist verpflichtet, etwaige Erfindungen im Sinne des
Gesetzes über Arbeitnehmererfindungen der Gesellschaft unverzüglich schriftlich
mitzuteilen. Die Gesellschaft ist berechtigt, innerhalb einer Frist von vier
Monaten nach dieser Mitteilung zu erklären, ob und in welchem Umfang sie die
Erfindungen in Anspruch nimmt. Für den Fall einer Inanspruchnahme der Erfindung
erhält Herr Dr. Wunram eine Vergütung in entsprechender Anwendung der
Bestimmungen des Gesetzes über Arbeitnehmererfindungen und den hierzu ergangenen
Vergütungsrichtlinien.
 
c.    Dr. Wunram shall, without undue delay, give written notice to the Company
of any inventions within the meaning of the German Act on Employee Inventions
(Gesetz über Arbeitnehmererfindungen). Within a period of four months as of
receipt of such notice, the Company shall be entitled to declare whether and to
what extent it claims the inventions. If the Company claims an invention, Dr.
Wunram shall receive a compensation in accordance with the German Act on
Employee Inventions and the compensation guidelines issued thereunder which
apply mutatis mutandis.






--------------------------------------------------------------------------------




§ 4
Vergütung, Arbeitsunfähigkeit und Tod
 
§ 4
Remuneration, Incapacity for Work and Death
a.    Herr Dr. Wunram erhält eine Jahreszielvergütung, die sich aus einer
jährlichen festen Vergütung (Fixum) in Höhe von brutto EUR 500.000,-- (in
Worten: EURO Fünfhunderttausend), einer kurzfristig variablen Vergütung in Höhe
von brutto EUR 500.000,-- (in Worten: EURO Fünfhunderttausend) sowie einer
langfristig variablen Vergütung in Höhe von brutto EUR 500.000,-- (in Worten:
EURO Fünfhunderttausend) wie nachfolgend geregelt zusammensetzt. Das jährliche
Festgehalt ist in zwölf gleichen Raten jeweils zum Ende des Kalendermonats
zahlbar.
 
a.    Dr. Wunram shall receive an annual target remuneration which comprises an
annual fixed remuneration (“Fixum”) in the amount of EUR 500,000.00 (in words:
euro five hundred thousand), a short-term variable remuneration in the amount of
EUR 500,000.00 (in words: euro five hundred thousand) as well as a long-term
variable remuneration in the amount of EUR 500,000.00 (in words: euro five
hundred thousand) as set out below. The annual fixed remuneration is payable by
twelve equal instalments, in each case to the end of the calendar month.
b.    Herr Dr. Wunram erhält einen monatlichen Zuschuss in Höhe der jeweiligen
Hälfte der Beiträge zu seiner bestehenden Kranken- und Pflegeversicherung sowie
der Höhe der jeweiligen Hälfte des Höchstbetrages der gesetzlichen
Rentenversicherung. Der Beitrag zur Kranken- und Pflegeversicherung kann maximal
die Höhe der Hälfte der gesetzlichen Kranken- und Pflegeversicherung betragen.
 
b.    Dr. Wunram shall receive a monthly subsidy equivalent to the respective
half of the contributions to his existing health and long-term care insurance as
well as equivalent to the respective half of the maximum amount of the statutory
pension insurance. The maximum contribution to the health and long-term care
insurance amounts to the equivalent of the half of the contributions to the
statutory health and long-term care insurance.
c.    Im Rahmen des zu Beginn des jeweiligen Geschäftsjahres von Herrn Dr.
Wunram und dem Aufsichtsrat gemeinsam festzulegenden Budgets werden Zielvorgaben
für EBITDA und Net-Income bestimmt. Jede Zielvorgabe wird gleich gewichtet und
einzeln abgerechnet.
 
c.    In the context of the budget which is jointly determined by Dr. Wunram and
the Supervisory Board at the beginning of each business year, targets with
regard to EBITDA and net income shall be set. Each target shall be weighted
equally and shall be accounted for individually.






--------------------------------------------------------------------------------




d.    Bei voller Erfüllung des vereinbarten Budgets (100%) gemäß § 4 Abs. (3)
oben erhält Herr Dr. Wunram die kurzfristig variable Vergütungskomponente
(Tantieme) in Höhe von brutto EUR 500.000,-- (in Worten: EURO
Fünfhunderttausend). Die Tantiemezahlung ist nach Feststellung des
Jahresabschlusses fällig. Bei Über- oder Unterschreiten des vereinbarten Budgets
richtet sich die Höhe der geschuldeten Tantieme nach der beigefügten
Beschreibung (Anlage 1 zu diesem Vertrag). Ist jedoch bei einem der Ziele die
Zielerreichung kleiner 80%, besteht auch bei den anderen Zielen kein Anspruch
auf eine Tantieme; der Aufsichtsrat entscheidet dann über die Höhe einer
eventuellen Tantieme.
 
d.    If the budget agreed in accordance with section 4 para 3 above is met in
full (100 %), Dr. Wunram shall receive the short-term variable remuneration
component (bonus) in the gross amount of EUR 500,000.00 (in words: euro five
hundred thousand). The bonus shall be payable upon adoption of the annual
financial statements. In case of an overrun or shortfall of the agreed budget,
the amount of the owed bonus shall be determined in accordance with the attached
description (Annex 1 to this Service Agreement). If the target achievement is
lower than 80% with respect to any of the targets, there shall be no entitlement
for a bonus with respect to the other targets; in this case the Supervisory
Board shall decide on the amount of a possible bonus.
e.    Die Gesellschaft gewährt Herrn Dr. Wunram als Vergütungskomponente mit
langfristiger Anreizwirkung Aktienoptionen nach der beigefügten Beschreibung
(Anlage 2 zu diesem Vertrag). Die Aktienoptionen werden in jährlichen Tranchen
ausgegeben. Herr Dr. Wunram verpflichtet sich, während der Laufzeit dieses
Vorstandsanstellungsvertrages die ihm jährlich zugeteilten Aktienoptionen
sämtlich zu erwerben. Eine nachträgliche Adjustierung der langfristig variablen
Vergütung soll vorbehaltlich eines entsprechenden Aufsichtsratsbeschlusses
möglich sein, wenn das Dreifache der Summe der jährlichen Zielvergütungen (=
100% des Zielwertes) des Herrn Dr. Wunram über einen fünfjährigen
Betrachtungszeitraum überschritten wird.
 
e.    As long-term incentive remuneration component, the Company shall grant
stock options to Dr. Wunram in accordance with the attached description (Annex
2 to this Service Agreement). The stock options shall be issued in annual
tranches. During the term of this Management Board Member’s Service Agreement,
Dr. Wunram shall acquire all stock options that have been annually allocated to
him. A subsequent adjustment of the long-term variable remuneration shall be
possible, subject to an according resolution of the Supervisory Board, if the
triple amount of the annual target remunerations (= 100% of the target value) of
Dr. Wunram is exceeded over a period of five consecutive years.
f.    Etwaige Vergütungen, die Herrn Dr. Wunram aus Tätigkeiten gemäß § 1 Abs. 6
zufließen, werden auf das Festgehalt nach Abs. (1) angerechnet.
 
f.    Possible remunerations which Dr. Wunram receives for his activities
according to section 1 para. 6 shall be credited against the fixed remuneration
according to para. 1.






--------------------------------------------------------------------------------




g.    Mit der vorstehend geregelten Vergütung ist die gesamte Tätigkeit von
Herrn Dr. Wunram für die Gesellschaft und für die mit ihr verbundenen
Unternehmen – abgesehen von der Altersversorgungszusage gemäß § 8, den
abgeschlossenen Versicherungen gemäß § 7 und der Privatnutzung des
Dienstfahrzeuges – abgegolten. Insbesondere besteht kein Anspruch auf Vergütung
von Mehrarbeit. Eine etwaige Vergütung aus einer ggf. mit der Diebold,
Incorporated, geschlossenen Anstellungsvereinbarung unterliegt keiner
Anrechnung, sofern nicht der Aufsichtsrat abweichendes beschließt.
 
g.    The remuneration as set out above shall be deemed to cover the entire work
of Dr. Wunram for the Company and its affiliates – apart from pension commitment
according to section 8, the taken out insurances according to section 7 and the
private use of the company car. In particular, there shall be no claim for
remuneration with respect to additional work. A possible remuneration based on a
service agreement entered into with Diebold, Incorporated, shall not be credited
against the remuneration provided for in this Service Agreement, unless
otherwise resolved upon by the Supervisory Board.
h.    Im Fall der Arbeitsunfähigkeit, die durch Krankheit oder aus einem anderen
von Herrn Dr. Wunram nicht zu vertretenden Grund eintritt, erhält Herr Dr.
Wunram für die Dauer von bis zu 18 Monaten ab Beginn der Arbeitsunfähigkeit,
längstens bis zu seinem Ausscheiden aus der Gesellschaft, sein Festgehalt
fortgezahlt. Tantiemeansprüche werden für sechs Monate ab Beginn der Erkrankung
oder Verhinderung gezahlt, soweit die Ziele erreicht werden.
 
h.    In case of incapacity for work caused by illness or by any other reason
for which Dr. Wunram is not responsible, Dr. Wunram shall continue to receive
his fixed remuneration for a period of up to 18 months as of beginning of the
incapacity for work, such term expiring in any event if he leaves the Company.
Bonuses shall be paid for a period of six months as of the beginning of illness
or unavailability, as far as the targets have been achieved.






--------------------------------------------------------------------------------




i.    Nach Ablauf von 18 Monaten ab Beginn der Arbeitsunfähigkeit ist die
Gesellschaft berechtigt, das Dienstverhältnis mit Herrn Dr. Wunram zum Ende
eines jeden Monats unter vorzeitiger Auszahlung des Invalidenkapitals aus der
beitragsorientierten Versorgungszusage der Wincor Nixdorf AG (siehe § 8 dieses
Vertrages) zu beenden. Herr Dr. Wunram wird dabei mindestens so behandelt, als
ob eine volle Erwerbsminderung im Sinne von Ziffer 2.2 der einschlägigen
Versorgungsordnung vorläge. Der in der Versorgungsordnung geforderte Nachweis
der vollen Erwerbsminderung ist somit nicht Anspruchsvoraussetzung. Auch auf die
Erfüllung der in der Versorgungsordnung festgelegten Wartezeit kommt es nicht
an. Im Übrigen ergeben sich die Wunramen Auszahlungsmodalitäten aus der
Versorgungsordnung.
 
i.    After the expiry of a period of 18 months as of the beginning of illness,
the Company may terminate this Service Agreement with Dr. Wunram to the end of
each calendar month, provided that in case of such termination the disability
benefits based on the contribution-defined pension commitment of Wincor Nixdorf
AG (confer section 8 of this Service Agreement). In such case, Dr. Wunram shall
be treated, as if his earning capacity was fully reduced within the meaning of
number 2.2 of the applicable pension scheme. The proof of the total reduction of
earning capacity required by the pension scheme shall, therefore, not be a
precondition for a claim. The fulfilment of the waiting period provided in
pension scheme shall also not be relevant. Apart from that, details on the
payment modalities are provided in the pension scheme.
j.    Im Fall des Todes des Herrn Dr. Wunram haben seine Witwe und seine
minderjährigen Kinder Anspruch auf Fortzahlung der Vergütung für einen Zeitraum
von sechs Monaten, beginnend mit dem Ende des Monats, in dem Herr Dr. Wunram
verstorben ist. Daneben haben sie Anspruch auf anteilige Bonuszahlung, sofern
die Voraussetzungen hierfür bis zum Tode des Herrn Dr. Wunram pro rata temporis
erfüllt waren.
 
j.    In the event of death of Dr. Wunram, his widow and his minor children are
entitled to continued payment of remuneration for a period of six months as of
the end of the month in which Dr. Wunram died. Apart from that, they are
entitled to bonus payments on a pro rata basis, if the requirements for this
have been fulfilled pro rata temporis until the death of Dr. Wunram.






--------------------------------------------------------------------------------




§ 5
Urlaub
 
§ 5
Vacation
Herr Dr. Wunram hat Anspruch auf bezahlten Jahresurlaub von 30 Arbeitstagen pro
Kalenderjahr. Die Urlaubszeit ist im Einvernehmen mit den übrigen
Vorstandsmitgliedern abzustimmen. Zur Abdeckung ganztägiger Abwesenheiten stehen
Herrn Dr. Wunram neben dem Kalenderjahresurlaub je Geschäftsjahr bis zu 5
weitere freie Tage (z. B. zur Abdeckung etwaiger sog. „Brückentage“) zur
Verfügung.
 
Dr. Wunram is entitled to 30 days of annual vacation with pay per calendar year.
The timing of the vacation shall be agreed with the other members of the
Management Board. To cover full-day absences Dr. Wunram is entitled to 5 further
days off per business year in addition to his calendar annual vacation (e.g. to
cover possible so called “bridging days”).
Im Rahmen der unternehmerischen Verantwortung kann Herr Dr. Wunram unabhängig
von einer formellen Beantragung und Genehmigung frei über den jährlichen Urlaub
sowie die zusätzlichen fünf freien Tage verfügen. Eine Abwesenheitserfassung ist
insofern nicht erforderlich und beschränkt sich auf ganztägige Abwesenheiten
wegen Krankheit. Der Kalenderjahresurlaubsanspruch gilt – insbesondere für den
Fall des Ausscheidens – als pro rata temporis geltend gemacht und erfüllt. Im
Falle des Ausscheidens wird dabei auf volle Urlaubstage aufgerundet.
 
Within the scope of his entrepreneurial responsibility, Dr. Wunram may take
vacation time at its absolute discretion, regardless of any formal application
and approval. Insofar, no absence for vacation needs to be recorded and only
full-day absences for sickness shall be recorded. The entitlement to the annual
vacation for the calendar year shall be deemed to be claimed and fulfilled pro
rata temporis, in particular in case of termination. In case of termination, it
shall be rounded up to full vacation days.
§ 6
Wettbewerbsverbot
 
§ 6
Non-compete Obligation
Herr Dr. Wunram unterliegt dem Wettbewerbsverbot des § 88 AktG. Es ist ihm
insbesondere untersagt, ohne vorherige schriftliche Zustimmung des Vorsitzenden
des Aufsichtsrates für ein Unternehmen für eigene oder fremde Rechnung tätig zu
werden, welches mit der Gesellschaft in Wettbewerb steht oder ein solches
Unternehmen zu errichten oder sich hieran zu beteiligen.
 
Dr. Wunram is subject to the non-compete obligation provided in section 88 of
the German Stock Corporation Act (Aktiengesetz – AktG). He may not, without
prior written approval of the chairman of the Supervisory Board, act for another
company for its own account or for the account of a third party which competes
with the Company or to incorporate or participate in such company.
§ 7
Versicherungen
 
§ 7
Insurances
Die Gesellschaft schließt folgende Versicherungen ab:
 
The Company will take out the following insurances:






--------------------------------------------------------------------------------




(1)    Unfallversicherung zugunsten von Herrn Dr. Wunram mit Versicherungssummen
von EUR 300.000,-- für den Todesfall und bis zu max. EUR 600.000,-- für den
Invaliditätsfall (je nach Invaliditätsgrad). Bei Dienstreisen für das
außereuropäische Ausland erhöht sich der Versicherungsschutz um EUR 150.000,--
für den Todesfall und um EUR 300.000,-- für den Invaliditätsfall (je nach
Invaliditätsgrad).
 
(1)    Accident insurance for the benefit of Dr. Wunram with a sum insured of
EUR 300,000.00 in case of death and up to EUR 600,000.00 in case of disability
(depending on the degree of disability). For business-related travel outside
Europe, the insurance coverage is increased by EUR 150,000.00 in case of death
and by EUR 300,000.00 in case of disability (depending on the degree of
disability).
(2)    Im Rahmen der vorbezeichneten Unfallversicherung werden die Ehefrau und
die minderjährigen Kinder wie folgt mitversichert:
 
(2)    The aforementioned accident insurance also covers the spouse and the
minor children as follows:
Ehefrau: Versicherungssummen von EUR 75.000,-- für den Todesfall und bis zu max.
EUR 150.000,-- für den Invaliditätsfall (je nach Invaliditätsgrad)
 
Spouse: sum insured of EUR 75,000.00 in case of death and up to 150,000.00 in
case of disability (depending on the degree of disability).
jedes Kind: Versicherungssummen von EUR 25.000,-- für den Todesfall und bis zu
max. EUR 150.000,-- für den Invaliditätsfall (je nach Invaliditätsgrad)
 
Each child: sum insured of EUR 25,000.00 in case of death and up to
EUR 150,000.00 in case of disability (depending on the degree of disability)
(3) Bei Buchung von Flugkarten über die Gesellschaft tritt eine zusätzliche
Fluggast-Unfallversicherung über eine Versicherungssumme von EUR 375.000,-- bei
Tod oder Invalidität in Kraft.
 
(3)    When flight tickets are booked through the Company, an additional air
passenger accident insurance with a sum insured of EUR 375,000.00 in case of
death or disability applies.
(4)    Die Gesellschaft wird für Herrn Dr. Wunram folgende weitere
Versicherungen abschließen:
 
(4)    The Company will take out the following additional insurances for the
benefit of Dr. Wunram:
Dienstreise-Unfallversicherung
 
Business travel accident insurance
Auslands-Reisekrankenversicherung
 
Foreign travel health insurance
Reisegepäck-Versicherung
 
Baggage insurance
Verkehrsrechtsschutz-Versicherung für Dienstreisen
 
Motor legal protection insurance for business travel
Privathaftpflicht-Versicherung
 
Private liability insurance
Directors and Officers-Versicherung zur Absicherung gegen Risiken aus der
persönlichen Haftung des Vorstandsmitglieds mit einem Selbstbehalt von 10% des
Schadens bis zur Höhe des Eineinhalbfachen der festen jährlichen Vergütung des
Vorstandsmitglieds.
 
Directors and officers liability insurance to cover risks arising from the
personal liability of the Management Board member with a deductible of 10% of
the damage up to one and a half times the fixed annual remuneration of the
Management Board member.






--------------------------------------------------------------------------------




Die auf die Versicherungsprämien der vorgenannten Versicherungen anfallende
Einkommensteuer trägt Herr Dr. Wunram. Bezugsberechtigt sind Herr Dr. Wunram
bzw. die von ihm schriftlich benannten Personen.
 
The income tax on the insurance premiums for the aforementioned insurances shall
be borne by Dr. Wunram. The beneficiaries of the aforementioned insurances are
Dr. Wunram and the persons specified by him in writing.
§ 8
Betriebliche Altersversorgung
 
§ 8
Company Pension Scheme
Gemäß der jeweils in der Wincor Nixdorf International GmbH geltenden
Versorgungsrichtlinie, welche auch für die Wincor Nixdorf AG gilt, erhält Herr
Dr. Wunram Leistungen der betrieblichen Altersversorgung. Die wesentlichen
Regelungsinhalte der aktuell geltenden Versorgungsrichtlinie 2006 vom 22.06.2006
sind in einem Merkblatt zur betrieblichen Altersversorgung in der Wincor Nixdorf
International GmbH zusammengefasst (Anlage 3). Herr Dr. Wunram erhält für jedes
volle Beschäftigungsjahr einen Versorgungsbeitrag in Höhe von EUR 100.000,--.
 
In accordance with the pension directive of Wincor Nixdorf International GmbH,
as applicable from time to time, which is also applicable for Wincor Nixdorf AG,
Dr. Wunram shall be entitled to benefits under the company pension scheme. The
substantial contents of the pension directive 2006 dated June 22, 2006 which is
currently applicable are summarized in a leaflet regarding the company pension
scheme at Wincor Nixdorf International GmbH (Annex 3). Dr. Wunram shall receive
a benefit contribution in the amount of EUR 100,000.00 for each completed year
of employment.
§ 9
Aufhebung bisheriger Vertragsverhältnisse / Dauer und Beendigung des
Dienstverhältnisses
 
§ 9
Termination of Previous Employments / Term and Termination of this Service
Agreement
(1)    Dieser befristete Vorstandsanstellungsvertrag läuft ab dem Zeitpunkt der
Bestellung zum Vorstand der Gesellschaft für drei Jahre und kann während dieses
Zeitraumes nicht ordentlich gekündigt werden. Er endet mit Ablauf des
Drei-Jahreszeitraums, ohne dass es einer Kündigung bedarf.
 
(1)    This fixed-term Management Board Member’s Service Agreement shall be
effective as from the time of appointment as member of the Management Board of
the Company for a period of three years and cannot be ordinarily terminated
during this period. It terminates automatically upon expiry of the three-year
period without a termination notice being required.






--------------------------------------------------------------------------------




(2)    Der Vorstandsanstellungsvertrag kann in beiderseitigem Einvernehmen im
Rahmen der gesetzlich zulässigen Zeitdauer verlängert werden. Hierzu bedarf es
eines Aufsichtsratsbeschlusses über die Verlängerung der Bestellung zum
Vorstandsmitglied, der frühestens ein Jahr, spätestens aber sechs Monate vor
Ablauf der bisherigen Amtszeit gefasst werden soll. Soweit im Fall der
Verlängerung nicht ausdrücklich etwas anderes vereinbart wird, gelten die
zuletzt schriftlich niedergelegten Vertragsinhalte weiter.
 
(2)    The term of the Management Board Member’s Service Agreement may be
extended by mutual agreement between the parties up to the maximum term
permitted by law. Such extension requires a resolution of the Supervisory Board
on the extension of the appointment as Management Board member which shall be
adopted not earlier than one year but not later than six months prior to the
expiry of the previous term of office. In case of an extension, unless expressly
agreed otherwise, the terms previously agreed in writing shall continue to
apply.
(3)    Dieser Vorstandsanstellungsvertrag kann jederzeit auch ohne Einhaltung
einer Frist außerordentlich aus wichtigem Grund gekündigt werden. Wichtiger
Grund ist eine schwere Verletzung vertraglicher Pflichten durch die andere
Vertragspartei.
 
(3)    This Management Board Member’s Service Agreement may be terminated for
cause at any time without giving prior notice. A termination for cause shall be
possible in case of a severe violation of contractual duties by the other party.
(4)    Jede Kündigung bedarf zu ihrer Wirksamkeit der Schriftform. Eine
Kündigung durch Herrn Dr. Wunram bedarf des Zugangs gegenüber dem Vorsitzenden
des Aufsichtsrates.
 
(4)    Each termination must be in writing in order to be effective. A
termination by Dr. Wunram requires receipt of termination by the chairman of the
Supervisory Board.
(5)    Für den Fall der Kündigung, der Amtsniederlegung, der Abberufung sowie
einer einvernehmlichen Beendigung dieses Vorstandsanstellungsvertrages gilt
hinsichtlich der Vergütung Folgendes:
 
(5)    In the event of the unilaterally declared termination, resignation,
revocation as well as in the event of a mutually agreed termination of this
Management Board Member’s Service Agreement the following shall apply with
respect to the remuneration:






--------------------------------------------------------------------------------




a.    Soweit Herr Dr. Wunram sein Amt ohne wichtigen Grund niederlegt, erhält er
ab dem Zeitpunkt des Wirksamwerdens der Niederlegung bis zum Vertragsende kein
Festgehalt (Fixum) und auch keine variable Vergütung mehr, das heißt weder eine
Tantieme (= kurzfristig variabler Vergütungsbestandteil) noch eine Aktien
bezogene Vergütung (= langfristig variabler Vergütungsbestandteil).
Aktienoptionen, die an Herrn Dr. Wunram vor der Amtsniederlegung ausgegeben
worden sind, können jedoch zum Ende der Haltefrist noch ausgeübt werden, sofern
die übrigen Ausübungsvoraussetzungen vorliegen.
 
a.    if Dr. Wunram resigns from his office without cause, he shall as from the
effectiveness of the resignation until the expiry of this Service Agreement
neither receive a fixed remuneration (”Fixum”) nor a variable remuneration, i.e.
neither a bonus (= short-term variable remuneration component) nor a stock
related remuneration (= long-term variable remuneration component). Stock
options which have been issued to Dr. Wunram prior to the resignation can,
however, be exercised at the end of the lock-up period if the other vesting
requirements are fulfilled.
b.    Soweit Herr Dr. Wunram sein Amt aus wichtigem Grund entsprechend § 626 BGB
niederlegt, erhält er ab diesem Zeitpunkt bis zum Vertragsende als Vergütung
sein bisheriges Festgehalt (Fixum) ohne variable Vergütung. Aktienoptionen, die
an Herrn Dr. Wunram vor der Amtsniederlegung ausgegeben worden sind, können
jedoch zum Ende der Haltefrist noch ausgeübt werden, sofern die übrigen
Ausübungsvoraussetzungen vorliegen.
 
b.    if Dr. Wunram resigns from his office for cause according to section 626
of the German Civil Code (Bürgerliches Gesetzbuch – BGB), he shall as from the
termination until to the expiry of this Service Agreement receive as
remuneration his previous fixed remuneration (“Fixum”) without variable
remuneration. Stock options which have been issued to Dr. Wunram prior to the
resignation can, however, be exercised at the end of the lock-up period if the
other vesting requirements are fulfilled.
c.    Wird dieser Vertrag von der Gesellschaft aus wichtigem Grund i.S.d. § 626
BGB mit oder ohne Auslauffrist gekündigt, erhält Herr Dr. Wunram für das
laufende Geschäftsjahr sowie für die etwaige Auslauffrist keine variable
Vergütung mehr.
 
c.    if this Service Agreement is terminated by the Company for cause within
the meaning of section 626 German Civil Code (Bürgerliches Gesetzbuch – BGB),
either with or without phasing-out period, Dr. Wunram shall not receive a
variable remuneration for the current business year and for a possible
phasing-out period.






--------------------------------------------------------------------------------




d.    Für den Fall der vorzeitigen Beendigung der Vorstandstätigkeit durch
Widerruf der Bestellung ohne einen von Herrn Dr. Wunram zu vertretenden
wichtigen Grund im Sinne des § 626 BGB, der die Gesellschaft zur Kündigung des
Vorstandsanstellungsvertrages berechtigen würde oder im Falle einer
einvernehmlichen Aufhebung dieses Vorstandsanstellungsvertrages, erhält Herr Dr.
Wunram eine Abfindung gemäß nachfolgender Regelung.
 
d.    in the event of a premature termination of the Management Board mandate by
way of a revocation of the appointment without cause within the meaning of
section 626 German Civil Code (Bürgerliches Gesetzbuch – BGB) for which Dr.
Wunram is responsible and which would entitle the Company to terminate this
Management Board Member’s Service Agreement, or in the event of a mutually
agreed termination of this Management Board Member’s Service Agreement, Dr.
Wunram shall receive a severance payment in accordance with the following
provision.
Diese Abfindungsregel findet darüber hinaus mit der Maßgabe, dass eine
Begrenzung der Abfindung auf die Abgeltung der Restlaufzeit nicht erfolgt,
entsprechende Anwendung, wenn
 
Furthermore, this severance payment provision shall apply mutatis mutandis,
provided that the severance payment shall not be limited to the compensation of
the remaining term, if
(i) Herr Dr. Wunram als Mitglied des sog. Executive Committee der Diebold,
Incorporated abberufen wird,
 
(i) Dr. Wunram is revoked as member of the so-called Executive Committee of
Diebold, Incorporated,
(ii) ihm bis zum 28. Februar 2017 von der Diebold, Incorporated keine „terms of
employment“ angeboten werden oder diese nach seiner Einschätzung nicht
akzeptabel sind,
 
(ii) Diebold, Incorporated has not offered him “terms of employment” until
February 28, 2017, or such terms of employment are not acceptable according to
his assessment,
(iii) er seine Mitgliedschaft im Executive Committee auf Wunsch der Diebold,
Incorporated beendet,
 
(iii) he terminates his membership in the Executive Committee at the request of
Diebold, Incorporated,
(iv) er nicht bis zum 15. Oktober 2016 als sog. Officer im Sinne von Rule
16a-1(f) des U.S. Securities and Exchange Act 1934 bestellt wird oder
 
(iv) he is not appointed as so-called Officer within the meaning of Rule
16a-1(f) of the U.S. Securities and Exchange Act 1934 until October 15, 2016, or






--------------------------------------------------------------------------------




(v) seine Aufgaben als Mitglied des Executive Committee der Diebold,
Incorporated ohne seine Zustimmung im Vergleich zu den im Executive Services
Agreement vom 15./16. August 2016 festgelegten Aufgaben wesentlich geändert
werden
 
(v) without his consent his responsibilities as member of the Executive
Committee of Diebold, Incorporated are substantially changed in comparison to
the responsibilities provided for in the Executive Service Agreement dated
August 15/16, 2016
und Herr Dr. Wunram in einem der vorstehend unter (i) bis (v) genannten Fälle
sein Amt als Mitglied des Vorstands der Gesellschaft während der Laufzeit der
zwischen der Gesellschaft und der Diebold, Incorporated geschlossenen
Zusammenschlussvereinbarung vom 23. November 2015 niederlegt.
 
and in any of the aforementioned cases under (i) to (v) Dr. Wunram resigns from
his office as member of the Management Board of the Company during the term of
the Business Combination Agreement dated November 23, 2015, and entered into by
the Company and Diebold, Incorporated.
Im Fall des vorgenannten Widerrufs der Bestellung sowie der vorgenannten
Amtsniederlegung ist Herr Dr. Wunram berechtigt, diesen
Vorstandsanstellungsvertrag außerordentlich fristlos zu kündigen:
 
In the event of the revocation of the appointment and in the event of the
aforementioned resignation from office, Dr. Wunram is entitled to terminate this
Management Board Member’s Service Agreement for cause without giving prior
notice:
Die Abfindung ist auf die Summe aus zwei Jahresfestvergütungen einschließlich
Nebenleistungen und des 2-fachen des Zielwertes der kurzfristig variablen
Vergütung sowie des 2-fachen des Zielwertes der langfristigen variablen
Vergütung oder die Abgeltung der Restlaufzeit begrenzt, je nachdem, welcher
Betrag geringer ist.
 
The severance payment shall be limited to the total of two annual fixed
remunerations including fringe benefits and twice the target value of the
short-term variable remuneration as well as twice the target value of the
long-term variable remuneration or to the compensation for the remaining term,
whichever amount is lower, as the case may be.
Entsprechend erhält Herr Dr. Wunram das Zweifache der Summe aus dem
Jahresfestgehalt gemäß § 4 Abs. 1,
 
Accordingly, Dr. Wunram shall receive twice the total of the annual fixed
remuneration according to section 4 para. 1,
der jährlichen Zuschüsse gemäß § 4 Abs. 2, Versicherungsentgelte gemäß § 7, des
Jahresbeitrages für die betriebliche Altersversorgung gemäß § 8 sowie des
jährlichen geldwerten Vorteils aus der Nutzung des Firmenwagens gemäß § 11 des
Vorstandsanstellungsvertrages
 
the annual subsidy according to section 4 para. 2, insurance premiums according
to section 7, the annual contribution to the company pension scheme according to
section 8 as well as the annual monetary benefits relating to the use of the
company car according to section 11 of this Management Board Member’s Service
Agreement






--------------------------------------------------------------------------------




sowie das 2-fache der kurzfristig und der langfristig variablen Vergütung gemäß
§ 4 Abs. 1 des vorliegenden Vertrages. Es gilt die Regelung in Ziffer 4.2.3 Abs.
4 des Deutschen Corporate Governance Kodex.
 
as well as twice of the short-term and long-term variable remuneration according
to section 4 para. 1 of this Service Agreement. The provision in section 4.2.3
para. 4 of the German Corporate Governance Codex (Deutscher Corporate Governance
Kodex) shall apply.
Beträgt zum Zeitpunkt der Aufhebung im Sinne des § 9 Abs. 5, Ziffer d) des
Vorstandsanstellungsvertrages die Restlaufzeit desselben weniger als 2 Jahre,
wird die Abfindung zeitanteilig berechnet.
 
If, at the time of the termination within the meaning of section 9 para. 5 lit.
d) of this Management Board Member’s Service Agreement, the remaining term is
less than 2 years, the severance payment will be calculated pro rata temporis.
Aktienoptionen, die an Herrn Dr. Wunram vor der Beendigung seines
Vorstandsanstellungsvertrages ausgegeben worden sind, verfallen nicht sondern
können zum Ende der Haltefrist ausgeübt werden, sofern die übrigen
Ausübungsvoraussetzungen vorliegen.
 
Stock options which have been issued to Dr. Wunram prior to the termination of
his Management Board Member’s Service Agreement do not lapse but may be
exercised at the end of the lock-up period if the other vesting requirements are
fulfilled.
(6)    Bei einem auf das Geschäftsjahr bezogenen unterjährigen Ausscheiden
werden die Vergütungsansprüche unter Berücksichtigung der vorstehenden Absätze
zeitanteilig gewährt.
 
(6)    In case of an intra-year termination with regard to the business year,
remuneration entitlements will be granted pro rata temporis in consideration of
the preceding paragraphs.
(7)    Die Beendigung des Dienstverhältnisses oder Freistellung hat keine
Auswirkung auf die nach diesem Vertrag fortbestehenden Verpflichtungen des Herrn
Dr. Wunram.
 
(7)    The termination of this Service Agreement or a leave of absence has no
effect on the continuing obligations of Dr. Wunram set forth in this Service
Agreement.
(8)    Dieser Vorstandsanstellungsvertrag endet spätestens zum Ende des Monats,
in dem Herr Dr. Wunram das 68. Lebensjahr vollendet.
 
(8)    This Management Board Member’s Service Agreement shall, at the latest,
expire at the end of the month in which Dr. Wunram completes his 68th year of
life.






--------------------------------------------------------------------------------




§ 10
Auslagen
 
§ 10
Expenses
Reisekosten und sonstige Auslagen werden Herrn Dr. Wunram im Rahmen der
steuerlich zulässigen Höchstbeträge vergütet. Im Einzelfall werden höhere
Beträge gegen Nachweis erstattet. Die Reisekostenrichtlinie für Leitende
Angestellte der Wincor Nixdorf International GmbH – welche ebenfalls in der
Wincor Nixdorf AG Anwendung findet – gilt auch für Herrn Dr. Wunram.
 
Any travel and other expenses shall be reimbursed to Dr. Wunram up to the
maximum amounts permitted for tax purposes. In the individual case, higher
amounts may be reimbursed upon presentation of receipts. The business travel
expenses policy for executives of Wincor Nixdorf International GmbH – which also
applies at Wincor Nixdorf AG – also applies to Dr. Wunram.
§ 11
Dienstfahrzeug
 
§ 11
Company Car
(1)    Herr Dr. Wunram hat Anspruch auf ein Dienstfahrzeug der oberen
Mittelklasse zur geschäftlichen und privaten Nutzung. Die Firmenwagenregelung
für Mitglieder des Wincor Nixdorf Executive Boards kommt zur Anwendung
(Anlage 4). Die private Nutzung unterliegt den anwendbaren steuerlichen
Vorschriften.
 
(1)    Dr. Wunram is entitled to an upper mid-range company car for business and
private use. The company car policy for members of the Wincor Nixdorf Executive
Board is applicable. The private use is subject to the applicable tax
provisions.
(2)    Mit Beendigung dieses Vorstandsanstellungsvertrages ist das
Dienstfahrzeug an die Gesellschaft herauszugeben.
 
(2)    Upon termination of this Management Board Member’s Service Agreement the
company car has to be returned to the Company.
§ 12
Schlussbestimmungen
 
§ 12
Miscellaneous
(1)    Änderungen, Ergänzungen und die Aufhebung dieses Vertrages bedürfen der
Schriftform; auf die Schriftform kann nur schriftlich verzichtet werden.
 
(1)    Any amendments and additions to as well as the rescission of this
Agreement shall be made in writing; this written form requirement may only be
waived in writing.
(2    Sofern im Rahmen der Beschäftigungsbedingungen für Mitarbeiter des
Leitungskreises Vergünstigungen zuerkannt sind oder werden, die in diesem
Vertrag nicht ausdrücklich geregelt sind, gelten diese Vergünstigungen während
ihrer zeitlichen Geltung im Leitungskreis entsprechend auch für das
Vorstandsmitglied als vereinbart.
 
(2)    If any benefits have or will be granted in the terms of employment for
the employees of the management group (Leitungskreis) which are not expressly
provided in this Service Agreement, such benefits shall be deemed to be agreed
with the Management Board member for the period during which they apply in the
management group (Leitungskreis).






--------------------------------------------------------------------------------




(3)    Sollten einzelne Bestimmungen des Vertrages ganz oder teilweise ungültig
oder undurchführbar sein oder ihre Rechtsgültigkeit später verliefen, bleibt der
Vertrag im Übrigen gültig. Anstelle der unwirksamen oder undurchführbaren
Bestimmung soll, soweit rechtlich zulässig, eine andere angemessene Regelung
gelten, die wirtschaftlich dem am nächsten kommt, was die Vertragspartner
gewollt haben oder gewollt haben würden, wenn sie die Unwirksamkeit oder
Undurchführbarkeit der Regelung bedacht hätten.
 
(3)    Should any provisions of this Agreement be invalid or unenforceable in
whole or in part or become invalid, the validity and enforceability of the
remaining provisions of this Agreement shall not be affected. The invalid or
unenforceable provision shall be deemed replaced, to the extent permitted by
law, by another appropriate provision as comes closest to the economic result
that the parties intended or would have intended had they been aware of the
invalidity or unenforceability of the provision.
(4)    Als ausschließlicher Gerichtsstand für alle Streitigkeiten aus diesem
Vertrag wird, soweit gesetzlich zulässig, der Sitz der Gesellschaft vereinbart.
Dieser Vertrag unterliegt dem Recht der Bundesrepublik Deutschland.
 
(4)    The exclusive place of jurisdiction for all disputes arising out of this
Agreement shall be, to the extent permitted by law, the location of the
Company’s registered office. This Agreement shall be governed by the laws of the
Federal Republic of Germany.






 
 
Paderborn, den / this 16. August 2016
 
Paderborn, den / this August 16, 2016
/s/ Jürgen Wunram
 
/s/ Jürgen Wunram
Vorsitzender des Aufsichtsrates der / chairman of the supervisory board of
Wincor Nixdorf AG
 


Dr. Jürgen Wunram








--------------------------------------------------------------------------------






Anlage 1
zum Vorstandsanstellungsvertrag
 
Annex 1
to Management Board Member’s Service Agreement
von Herrn Dr. Jürgen Wunraum
 
of Mr. Dr. Jürgen Wunraum
Kurzfristig variable Vergütung (Tantieme)
 
Short-term variable remuneration (bonus)
Bei Unterschreiten des jeweiligen vereinbarten Budgets bis zum maximal 20%
vermindert sich die Bonuszahlung linear, wobei die Erreichung von lediglich 80%
des Budgets die Bonuszahlung 25% der festgelegten variablen Vergütung beträgt.
Bei Unterschreiten des vereinbarten Budgets von mehr als 20% entfällt die
Bonuszahlung. Bei der Überschreitung des Budgets (mehr als 100%) steigt der
Bonus linear von 100% der vereinbarten variablen Vergütung auf 175% (120% des
Budgets) und anschließend linear von 175% auf das doppelte der vereinbarten
variablen Vergütung (130% und mehr des vereinbarten Budgets) an.
 
In the event of a shortfall of the budget agreed from time to time of up to a
maximum of 20%, the bonus payment decreases linearly, provided that the bonus
payment shall amount to 25% of the agreed variable remuneration if only 80% of
the budget is attained. In the event of a shortfall exceeding 20% of the agreed
budget, no bonus payment shall be made. In the event of an overrun of the budget
(more than 100%), the bonus increases linearly from 100% to 175% (120% of the
budget) of the agreed variable remuneration and, subsequently, increases
linearly from 175% to an amount equaling twice of the agreed variable
remuneration (130% and more of the agreed budget).








--------------------------------------------------------------------------------






Anlage 2 zum
Vorstandsanstellungsvertrag
 
Annex 2 to
Management Board Member’s
Service Agreement
von Herrn Dr. Jürgen Wunraum
 
of Mr. Dr. Jürgen Wunraum
Aktienoptionen als langfristig variable Einkommenskomponente, zusätzliche
Vorgaben für den Vorstand
 
Stock options as long-term variable income component, additional specifications
for the Management Board
Mit Blick auf die Ausrichtung des Aktienoptionsprogramms an dem Ziel der
langfristigen und nachhaltigen Unternehmensentwicklung kommen für
Vorstandsmitglieder ergänzend folgende Parameter zur Anwendung:
 
Taking into account the orientation of the stock option program
(Aktienoptionsprogramm) towards the aim of a long-term and sustainable corporate
development, additionally, the following provisions shall be applicable for the
members of the Management Board:
Die Anzahl der den Vorstandsmitgliedern zuzuteilenden Aktienoptionen der
jährlichen Tranche wird von vornherein so berechnet, dass das jeweilige
Vorstandsmitglied aus dieser Komponente der Vorstandsvergütung nur dann den
vollständigen Betrag – also 100% des Zielwertes („Zielvergütung“) – erreicht,
wenn die Performance der Aktie durchschnittlich 6% pro Jahr über die gesamte
vierjährige Laufzeit der Aktienoption beträgt. Die Performance der Aktie
berücksichtigt sowohl die Entwicklung des Aktienkurses als auch die Dividende
(Dividendenrendite). Falls die Performance der Aktie höher ist als
durchschnittlich 6% pro Jahr über die gesamte vierjährige Laufzeit der
Aktienoption, führt dies zu einem höheren Betrag dieser Vergütungskomponente.
 
The number of stock options of the annual tranche allocated to the members of
the Management Board shall be calculated at the start in such a way that the
respective member of the Management Board only achieves the full amount – hence
100% of the target value (“Target Remuneration”) – if the stock appreciates in
value by an average of 6% per year over the entire four-year term of the stock
option. The performance of the stock takes into account the development of the
stock price as well as the dividend (dividend yield). If the stock’s performance
is higher than the annual average of 6% over the entire four-year term of the
stock option, the amount of this remuneration component will be higher.
Ansonsten gelten die Bedingungen des Wincor Nixdorf Aktienoptionsprogramms in
seiner jeweils aktuellen Fassung unverändert.
 
Otherwise, the terms and conditions of the Wincor Nixdorf Stock Option Program,
as applicable from time to time, shall apply unchanged.
Durch die gewählte Vorgehensweise wird eine Verknüpfung zwischen den Interessen
des Vorstands und der Aktionäre an einer nachhaltigen Wertentwicklung
geschaffen, bei der Kurssteigerung und Dividendenausschüttung in ausgewogenem
Maße berücksichtigt werden.
 
Due to the chosen approach, a link between the interests of the Management Board
and of the shareholders in a sustainable value development is established,
taking into account stock price increases and dividend distributions in a
balanced manner.






--------------------------------------------------------------------------------




Mit dem für alle Teilnehmer des Aktienoptionsprogramms geltenden Aufschlag von
12% auf den Ausgangswert und dem für den Vorstand ergänzend geltenden Zielwert
von durchschnittlich 6% Aktienperformance pro Jahr über die vierjährige Laufzeit
der Aktienoption wird ein anspruchsvolles Erfolgsziel gesetzt, das den Vorgaben
von Ziffer 4.2.3 des Deutschen Corporate Governance Kodexes genügt.
 
With respect to the 12% premium to the initial value applicable for all
participants in the Stock Option Program and to the target remuneration of an
annual average of 6% stock performance over the entire four-year term of the
stock option applicable for the Management Board, an ambitious performance
target is set which meets the requirements of section 4.2.3 of the German
Corporate Governance Code (Deutscher Corporate Governance Kodex).








--------------------------------------------------------------------------------






Merkblatt für Mitarbeiter der Wincor Nixdorf International GmbH
 
Annex 3 to Management Board Member’s Service Agreement
Betriebliche Altersversorgung in der Wincor Nixdorf International GmbH (WNI) im
Rahmen der Versorgungsordnung
 
Company Pension Scheme at Wincor Nixdorf International GmbH (WNI) within the
Pension Scheme (Ver-sorgungsordnung)
Mit diesem Merkblatt sollen Mitarbeiter der WNI einen Überblick über wesentliche
Inhalte der in dieser Gesellschaft geltenden arbeitgeberfinanzierten
betrieblichen Altersversorgung erhalten. Der rechtsverbindliche Text der
Versorgungsordnung kann in den Personalabteilungen sowie im Intranet unter
Mitarbeiter ® Beschäftigungsbedingungen ® Betriebliche Altersversorgung
® Regelungen Betriebliche Altersversorgung WNI/WNM ® Versorgungsordnung.
 
This leaflet is supposed to give employees of WNI an overview of the substantial
contents of the employer-financed company pension scheme. The legally binding
version of the Pension Scheme (Versorgungsordnung) can be found in the human
resources department and in the Intranet under employees ® conditions of
employment ® company pension scheme ® provisions company pension scheme
® Pension Scheme (Versorgungsordnung).
1. Art der Altersversorgung
 
1. Type of pension scheme
Bei der in der Versorgungsordnung geregelten betrieblichen Altersversorgung
handelt es sich um ein beitragsorientiertes Altersversorgungssystem. Im Rahmen
dieses Systems werden dem persönlichen Versorgungskonto des begünstigten
Mitarbeiters jährlich nachstehend beschriebene Versorgungsbausteine
gutgeschrieben. Die Höhe der jeweiligen Versorgungsleistung ergibt sich dann aus
der Summe der Versorgungsbausteine bei Eintritt des Versorgungsfalles. Die
Versorgungsordnung sieht vor, dass Versorgungsleistungen der WNI in den
folgenden Versorgungsfällen er-bracht werden: Bei Erreichen der definierten
Altersgrenze, bei Invalidität und im Todesfall. Die Versorgungsleistungen werden
dabei nicht als monatlich zu zahlende Rente, sondern als Versorgungskapital
erbracht.
 
The company pension scheme, provided for in the Pension Scheme
(Versorgungsordnung), is a contribution-defined pension system. Within this
system, the pension components as described below are credited annually to the
personal pension account (Versorgungskonto) of the benefitted employee. The
amount of the respective pension benefits is calculated from the sum of the
pension components at the time the pension is incurred. The pension scheme
(Versorgungsordnung) provides that pension benefits shall be made by the WNI in
the following cases: If the defined age limit is reached, in case of disability
and of death. The pension benefits shall not be paid as a monthly pension, but
as a pension capital (Versorgungskapital).






--------------------------------------------------------------------------------




2. Versorgungsbeiträge und -bausteine
 
2. Pension contributions and pension components
Basis für die Versorgungsbausteine sind Versorgungsbeiträge, die
kalenderjährlich an jedem 31.12. aufgewendet werden (Gutschriftstichtag). Die
Höhe des jeweiligen Versorgungsbeitrages hängt dabei von der Vergütungsgruppe
des Mitarbeiters zum Gutschriftstichtag ab.
 
The basis for the pension components (Versorgungsbausteine) are the pension
contributions (Versorgungsbeiträge), which are expended every calendar year on
December 31 (Date Of Contribution). The contribution’s amount depends on the
employee’s remuneration grade (Vergütungsgruppe) at the Date Of Contribution.
Die Versorgungsbausteine, die dem Versorgungskonto des Mitarbeiters
gutgeschrieben werden, ergeben sich – unter Zugrundelegung eines
Rechnungszinsfußes in Höhe von 3,5% p.a. – in Abhängigkeit von seinem Alter zum
Gutschriftstichtag aus der Multiplikation des jeweiligen Versorgungsbeitrages
mit der nachfolgenden Faktorentabelle (bei unterjährigen Ein- und Austritten, im
Falle der Teilzeitbeschäftigung sowie für Zeiten, in denen der Mitarbeiter kein
Entgelt erhält, enthält die Versorgungsordnung Regelungen über eine ggf.
anteilige Berechnung der Versorgungsbausteine):


 
The pension components which are credited to the personal pension account of the
employee result from – on the basis of an interest rate for accounting purposes
(Rechnungszinsfuß) of 3.5% p.a. – the multiplication of, depending on the age of
the respective employee at the Date Of Contribution, the pension contribution
with the respective factor of the following table (for resignation or entry
during the year, for part time employment and for times when the employee does
not receive any remunerations, the Pension Scheme (Versorgungsordnung) contains
provisions for a pro rata calculation of the pension components):

Alter / age
Faktor / factor
Alter / age
Faktor / factor
Alter / age
Faktor / factor
Alter / age
Faktor / factor
 
 
 
 
 
 
 
 
bis 30
2,60
39
1,90
48
1,45
57
1,10
31
2,50
40
1,85
49
1,40
58
1,10
32
2,40
41
1,80
50
1,35
59
1,05
33
2,30
42
1,75
51
1,30
ab 60
1,00
34
2,20
43
1,70
52
1,25
 
 
35
2,10
44
1,65
53
1,20
 
 
36
2,05
45
1,60
54
1,20
 
 
37
2,00
46
1,55
55
1,15
 
 
38
1,95
47
1,50
56
1,15
 
 






--------------------------------------------------------------------------------




Ab dem 60. Lebensjahr wird für nachfolgende Beschäftigungszeiten neben der
jährlichen Versorgungsbeitragsleistung das auf dem Versorgungskonto
gutgeschriebene Versorgungskapital bis zum Beginn der Auszahlung der
Versorgungsleistung mit 3,5% p.a. verzinst.
 
From the age of sixty onwards, for the following periods of employment, in
addition to the annual pension contribution, the pension capital credited to the
pension account shall be subject to an interest rate of 3.5% p.a. until the
beginning of the disbursement.
Die Funktionsweise des hier beschriebenen beitragsorientierten
Altersversorgungssystems ist in den nachfolgenden Grafiken schematisch
dargestellt:
 
The functionality of the contribution-oriented pension system described in this
leaflet is illustrated schematically in the following charts:
Vom Versorgungsbeitrag zum Versorgungsbaustein
 
From the pensions contribution (Versorgungsbeitrag) to the pension component
(Versorgungsbaustein)

dbd12312016ex1037image1.jpg [dbd12312016ex1037image1.jpg]





--------------------------------------------------------------------------------




Vom Versorgungsbaustein zum Versorgungskonto
 
From the pension component (Versorgungsbaustein) to the pension account
(Versorgungskonto)

dbd12312016ex1037image2.jpg [dbd12312016ex1037image2.jpg]
Der Stand des Versorgungskontos wird dem Mitarbeiter jährlich mittels eines
Kontoauszugs mitgeteilt.
 
The balance of the pension account (Versorgungskonto) shall be reported to the
employee annually.
3. Leistungsvoraussetzungen und Unverfallbarkeit
 
3. Performance conditions and non-forfeiture
Allgemeine Voraussetzung für die Zahlung von Versorgungsleistungen ist, dass der
Mitarbeiter bei Beendigung seines Arbeitsverhältnisses mindestens 1 Jahr bei der
WNI beschäftigt war (Wartezeit). Besondere Voraussetzungen für die Zahlung der
jeweiligen Versorgungsleistung sind:
 
General requirement for the disbursement of the pension benefits is that at the
time of termination of his employment contract the employee was employed by WNI
at least one year (Waiting Period). Special requirements for the payment of the
respective pension benefits are:
- bei Alterskapital   
dass das Arbeitsverhältnis des Mitarbeiters mit der WNI frühestens zum Zeitpunkt
der Vollendung seines 60. Lebensjahres (Altersgrenze) endet,
 
- in case of age-related pension
that the employment contract with WNI terminates at the earliest with completion
of the employee’s 60th life year (Age Limit),
- bei Invalidenkapital
dass das Arbeitsverhältnis vor Erreichen der Altersgrenze endet und der
Mitarbeiter nachgewiesenermaßen voll erwerbsgemindert ist und
 
- in case of invalids pension capital
that the employment contract terminates before the Age Limit is reached and the
employee is demonstrably fully reduced in his or her earning capacity and






--------------------------------------------------------------------------------




- bei Witwen-/Witwer- bzw. Waisenkapital
dass der Mitarbeiter während des Arbeitsverhältnisses verstirbt und einen
Ehegatten oder Kinder, aber keinen Ehegatten, hinterlässt.
 
- in case of widows / widower or orphan pension capital
that the employee dies during the term of the employment contract and leaves a
spouse or children, but (in case of the latter) no spouse.
Tritt der Mitarbeiter vor Erreichen der Altersgrenze aus dem Unternehmen aus,
richtet es sich nach den Vorschriften des Betriebsrentengesetzes, ob eine
Anwartschaft auf Versorgungsleistungen aufrechterhalten wird (Unverfallbarkeit).
Eine solche unverfallbare Anwartschaft wird nach aktueller Gesetzeslage
insbesondere dann erworben, wenn das Arbeitsverhältnis nach Vollendung des 25.
Lebensjahres endet und die Versorgungszusage des Arbeit-gebers zu diesem
Zeitpunkt mindestens fünf Jahre bestanden hat.
 
If the employee leaves the company before reaching the Age Limit, it is
determined according to the provisions of the German Companies Pension Act
(Betriebsrentengesetz) whether an entitlement (Anwartschaft) to benefits shall
be maintained or not (Non-Forfeiture). Particularly, such a non-forfeitable
entitlement is acquired, according to current law, if the employment contract is
terminated after completion of the employee’s 25th life year and the pension
commitment has existed for at least five years before.
4. Leistungshöhe und Zahlungsmodalitäten
 
4. Pension benefits amount and terms of payment
Die Höhe des Versorgungskapitals ergibt sich jeweils aus dem Stand des
persönlichen Versorgungskontos bei Eintritt des Versorgungsfalles. Bei der
Auszahlung von Invaliden-, Witwen-/Witwer- oder Waisenkapital beträgt das
Versorgungskapital aber mindestens 25.000,- €.
 
The amount of the pension benefits (Versorgungskapital) is calculated from the
state of the personal pension account at the time of the occurrence of the
pension. In case of the disbursements of invalids, widows / widower or orphans
pension capital, the pension capital is at least 25,000.00 €.
Das Versorgungskapital wird je nach Höhe grundsätzlich in bis zu zehn
Jahresraten ausbezahlt. Im Einvernehmen können Versorgungsleistungen aber auch
in einem Betrag ausbezahlt bzw. die Anzahl der Raten reduziert werden. Raten
werden jeweils zum 31.01. der auf den Eintritt des Versorgungsfalles folgenden
Kalenderjahre fällig und ab der zweiten Rate mit 3,5% p.a. verzinst.
 
Depending on the amount, the pension benefits shall be disbursed in up to ten
annual instalments. In agreement with the other party, the pension benefits can
be disbursed also in a single amount or the number of disbursement instalments
can be reduced. Disbursement instalments shall be payable respectively as of
January 31 of the calendar years following the occurrence of the pension and
shall bear interests of 3.5% p.a. as from the second rate.
Fällige Raten werden nach Abzug der Steuern, Sozialversicherungsbeiträge und
etwaiger anderer gesetzlicher Abgaben auf ein vom Leistungsempfänger benanntes
inländisches Bankkonto überwiesen.
 
Due instalments shall be paid to a domestic bank account designated by the
beneficiary after the deduction of taxes, of social security contributions and
any other statutory fees.
Wincor Nixdorf International GmbH




Personalabteilung
 
Wincor Nixdorf International GmbH




Human resources department






--------------------------------------------------------------------------------




Anlage 4
 
Annex 4
Wincor Nixdorf


Richtlinien für die
ÜBERLASSUNG EINES FIRMENWAGENS /
Vertragsgruppe C
 
Wincor Nixdorf


Directives For A Company Car/
Contract Group C
Ergänzende Regelungen für Board-Mitglieder


---------
July 2006
 
Supplementary regulations for Members of the Board


---------
July 2006
2
 
2
Fahrzeugwahl
 
Car options
Über die Richtlinien für die Überlassung eines Firmenwagens / Vertragsgruppe C
hinaus, können die Board-Mitglieder von Wincor Nixdorf auch ausgewählte
Fahrzeuge der oberen Mittelklasse mit 8 Zylindern bestellen.
 
Beyond the Directives For A Company Car / Contract Group C, the Board Members
are also entitled to order selected vehicles of the upper middle class with 8
cylinders.
7.1
 
7.1
Kostenübernahme durch
Wincor Nixdorf
 
Cost absorption by Wincor Nixdorf
Wincor Nixdorf übernimmt die Gesamtleasingrate bis zur Höhe von 1.000 EUR.
 
Wincor Nixdorf takes the total leas installment up to the amount of 1,000 EUR.
Alle übrigen Punkte der Richtlinien für die Überlassung eines Firmenwagens für
die Vertragsgruppe C gelten unverändert auch für die Board-Mitglieder.
 
All other aspects of the Directives For A Company Car applicable for Contract
Group C also apply to the Board-Members unchanged.






